Exhibit 10.1

 

CH2M HILL COMPANIES, LTD.

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between                    (“Executive”) and CH2M HILL
Companies, Ltd. (the “Company”), effective as of the latest date set forth by
the signatures of the parties hereto below (the “Effective Date”).

 

R E C I T A L S

 

A.                                    The Board of Directors of the Company (the
“Board”) recognizes that the possibility of an acquisition of the Company can be
a distraction to Executive and can cause Executive to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of such an event.

 

B.                                    The Board believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to continue Executive’s employment and to motivate Executive to
maximize the value of the Company upon a Change of Control (as defined below)
for the benefit of its stockholders.

 

C.                                    The Board believes that it is imperative
to provide Executive with severance benefits upon certain terminations of
Executive’s service to the Company that enhance Executive’s financial security
and provide incentive and encouragement to Executive to remain with the Company
notwithstanding the possibility of such an event.

 

D.                                    Unless otherwise defined herein,
capitalized terms used in this Agreement are defined in Section 8 below.

 

The parties hereto agree as follows:

 

1.                                      Term of Agreement.  This Agreement shall
become effective as of the Effective Date and terminate upon the earlier of
(i) the date that all obligations of the parties hereto with respect to this
Agreement have been satisfied or (ii) the third (3rd) anniversary of the
Effective Date; provided, however, that if a Change of Control is consummated
prior to the third (3rd) anniversary of the Effective Date, this Agreement will
continue until the later of the second (2nd) anniversary of the consummation of
the Change of Control or, with respect to terminations that occur prior to such
second anniversary, the date all obligations hereunder have been satisfied (such
date, the “Term End Date”).  The parties hereto may mutually agree to renew this
Agreement in writing signed by both parties on or prior to the Term End Date.

 

2.                                      At-Will Employment.  The Company and
Executive acknowledge that Executive’s employment is and shall continue to be
“at-will,” as defined under applicable law.  If Executive’s employment
terminates for any reason during a Change of Control Period, Executive shall not
be

 

--------------------------------------------------------------------------------


 

entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement with respect to certain terminations of employment
during a Change of Control Period.  In the event Executive’s employment with the
Company is terminated outside of a Change of Control Period, Executive shall be
eligible for such benefits, if any, provided under any other policy, agreement
or arrangement maintained by the Company that is applicable to Executive.  For
purposes of this Agreement, employment with the Company shall include employment
with any subsidiary or successor in interest of the Company.

 

3.                                      Covered Termination During a Change of
Control Period.  If Executive experiences a Covered Termination during a Change
of Control Period, and if Executive delivers to the Company a general release of
all claims against the Company and its affiliates in a form reasonably
acceptable to the Company (a “Release of Claims”) that becomes effective and
irrevocable within sixty (60) days, or such shorter period of time specified by
the Company (such sixty day or shorter period, the “Release Consideration
Period”), following such Covered Termination, then in addition to any accrued
but unpaid salary, bonus, benefits, vacation and expense reimbursement payable
in accordance with applicable law and subject to Executive continuing to abide
by the terms of the Confidential Information Agreement (as defined below) and
those restrictive covenants set forth in Section 11 below, the Company shall
provide Executive with the following:

 

(a)                                 Severance.  Executive shall be entitled to
receive an amount equal to the sum of (i) 2.99 times Executive’s highest annual
base salary in effect during the twelve (12) month period immediately preceding
the Termination Date and (ii) 2.99 times Executive’s target annual bonus
assuming achievement of performance goals at target at the rate in effect
immediately prior to the Termination Date, payable in a cash lump sum, less
applicable withholdings, on the first payroll date following the date the
Release of Claims becomes effective and irrevocable, provided, that if the
Release Consideration Period spans two calendar years, such payment shall be
made in the second such calendar year.

 

(b)                                 Bonus and Incentive Payments.  Executive
shall be entitled to receive Executive’s annual bonus for the fiscal year
immediately preceding the Termination Date (but only to the extent not yet paid
to Executive prior to the Termination Date), as determined by the Board on or
before the Termination Date or if no determination has been made, Executive’s
target annual bonus assuming achievement of performance goals at target at the
rate in effect immediately prior to the Termination Date, payable in a cash lump
sum, less applicable withholdings, on the first payroll date following the date
the Release of Claims becomes effective and irrevocable.  If Executive is a
participant in the Company’s Long Term Incentive Plan (or any similar bonus plan
that may replace such plan in the future) (the “LTIP”) as of immediately prior
to the Termination Date, Executive shall be entitled to receive (i) a pro rata
portion of Executive’s bonus payouts under the LTIP for the open bonus periods
that include the Termination Date year, calculated as provided in the LTIP, and
(ii) Executive’s bonus payouts under the LTIP for the period that ends in the
fiscal year immediately preceding the Termination Date, calculated as provided
in the LTIP (but only to the extent such bonus payouts have not been paid to
Executive prior to the Termination Date).

 

(c)                                  Full Vesting in Retirement and Deferred
Compensation Plans.  If Executive participates in any retirement plan or
deferred compensation plan sponsored by the Company as of immediately prior to
the Termination Date, including, without limitation, the Company’s Amended

 

2

--------------------------------------------------------------------------------


 

and Restated Deferred Compensation and/or Executive Deferred Compensation Plan,
Amended and Restated Employee Stock Option Plan, Amended and Restated Restricted
Stock Option Plan, Amended and Restated Retirement and Tax-Deferred Savings Plan
(401(k) Plan), and Supplemental Executive Retirement and Retention Plan,
Executive shall be entitled to accelerated vesting of all benefits or balances
under such plans (including any contributions by the Company to such plans)
effective as of the Termination Date; provided that if full vesting in the
Company’s retirement plans would violate applicable provisions of the plans or
the Code, Executive will be paid in cash an amount equal to the amount forfeited
by Executive in such retirement plans at the same time as the payments pursuant
to Section 3(a) above.  All such amounts shall be paid to Executive in
accordance with the terms of the applicable plan document.  Unless Executive
agrees otherwise, the Company shall establish separate rabbi trusts or a
separate structure within its existing rabbi trusts to fund the Company’s
obligations to Executive with respect to such unpaid deferred compensation. 
With respect to the Company’s retirement plans, or successor’s equivalents,
Executive will be paid in cash, at the same time as the payments pursuant to
Section 3(a) are made, an amount equal to all Company contributions that would
have been made by the Company during the entire Change of Control Period,
assuming the Company paid the contributions at rates comparable to those in the
two years preceding the Termination Date.

 

(d)                                 Continued Benefits.  The Company shall
continue to provide (i) for a period equal to the period Executive would be
entitled to continuation coverage under a group health plan of the Company under
Code §4980B following the Termination Date but in no event after Executive’s
attainment of age sixty-five (65), Executive (and Executive’s dependents if
applicable) with the same level of medical, dental, benefits and (ii) through
the end of the last day of the second taxable year of the Company following the
Termination Date, Executive (and Executive’s dependents if applicable) with the
same level of accident, disability, life insurance and any other similar welfare
benefits in place as of the Termination Date, in each case, upon substantially
the same terms and conditions (including contributions required by Executive for
such benefits) as existed immediately prior to Executive’s Termination Date (or,
if more favorable to Executive, as such benefits and terms and conditions
existed immediately prior to the date of the Change of Control); provided that,
if Executive cannot continue to participate in the Company’s plans providing
such benefits, the Company shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted. 
Notwithstanding the foregoing, in the event Executive becomes employed with
another employer and becomes eligible to receive welfare benefits from such
employer, the welfare benefits described herein shall be secondary to such
benefits during the period of Executive’s eligibility, but only to the extent
that the Company reimburses Executive for any increased cost and provides any
additional benefits necessary to give Executive the benefits provided hereunder.

 

(e)                                  Equity Awards.  Executive shall be entitled
to the following:

 

(i)                                     The vesting and, if applicable,
exercisability of all outstanding equity awards held by Executive, including,
without limitation, all stock options, stock appreciation rights, restricted
stock, phantom stock and stock value equivalent units, (collectively, the
“Equity Awards”) shall be accelerated in full and all restrictions thereupon
shall lapse, effective as of immediately prior to the Termination Date.  Except
as provided herein, Executive’s Equity Awards shall be otherwise subject to the
applicable plan document and award agreement.  To the extent

 

3

--------------------------------------------------------------------------------


 

Executive participates in the Payroll Stock Purchase Plan, such plan document
shall govern the mechanism by which any existing election for payroll deductions
is used to purchase stock after the Termination Date.

 

(ii)                                  Provided that at the Termination Date, the
Company’s common stock does not have a public market and continues to be traded
through a Company internal market or equivalent, in exchange for (A) the
cancellation of each of Executive’s options to purchase Company common stock and
Company common stock and/or (B) the redemption by the Company of each of
Executive’s phantom stock, stock appreciation rights, and stock value equivalent
units (each to the extent not subject to Section 409A of the Code), the Company
shall pay to Executive (and Executive’s dependents if applicable) an amount of
cash equal to (I) the number of shares subject to Executive’s applicable equity
award multiplied by (II) (x) the greater of (1) the price per share of Company
common stock which was paid to stockholders in the Change of Control and (2) the
price of Company common stock in effective immediately prior to the Termination
Date less (y) (for Executive’s stock options only) the exercise price per share
for such stock options.  Such cash payment shall be made at the same time as the
payments pursuant to Section 3(a) above.

 

(f)                                   Withholding Taxes.  The Company or
successor in interest may withhold from all payments due to Executive (or
his/her beneficiary or estate) hereunder all taxes which, by applicable federal,
state, local or other law, the Company or successor in interest is required to
withhold therefrom:

 

4.                                      Certain Reductions.  Notwithstanding
anything herein to the contrary, the Company shall reduce Executive’s severance
benefits under this Agreement, in whole or in part, by any other severance
benefits, pay in lieu of notice, or other similar benefits payable to Executive
by the Company in connection with Executive’s termination, including but not
limited to payments or benefits pursuant to (a) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act, or (b) any Company agreement, arrangement, policy, plan or
practice relating to Executive’s termination of employment with the Company. 
The benefits provided under this Agreement are intended to satisfy, to the
greatest extent possible, any and all statutory obligations that may arise out
of Executive’s termination of employment during a Change of Control Period. 
Such reductions shall be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.

 

5.                                      Deemed Resignation.  Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, and then held with the
Company or any of its affiliates, and, at the Company’s request, Executive shall
execute such documents as are necessary or desirable to effectuate such
resignations.

 

6.                                      Other Terminations.

 

(a)                                 If Executive’s service with the Company is
terminated by the Company or by Executive for any or no reason other than as a
Covered Termination during a Change of Control Period, then Executive shall not
be entitled to any benefits hereunder other than accrued but unpaid salary,
bonus, vacation and expense reimbursement in accordance with applicable law and
to elect any continued healthcare coverage as may be required under COBRA or
similar state law.

 

4

--------------------------------------------------------------------------------


 

(b)                                 If Executives’ status (e.g., as a named
executive officer) within the Company changes such that the Executive no longer
is in the status originally giving rise to the presentation of this Agreement to
the Executive by the Chief Executive Officer (or by the Board, in the case of
the CEO), and/or if the Executive no longer is an employee director on the
Board, this Agreement may be terminated upon written notice from the Company of
cancellation of the Agreement.  The Compensation Committee of the Board must
approve any cancellation of this Agreement that occurs under this Section 7(b). 
Notwithstanding the delivery of any such cancellation notice, however, this
Agreement shall continue in effect until the end of the Change of Control Period
if the Change of Control shall have occurred while the Agreement is effective or
within six months following the termination date stated in the cancellation
notice.

 

7.                                      Limitation on Payments. Notwithstanding
anything in this Agreement to the contrary, if any payment or distribution
Executive would receive pursuant to this Agreement or otherwise (“Payment”)
would (a) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full, or
(ii) delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code.  The accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change of Control shall perform the foregoing calculations.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.  The accounting firm shall provide its
calculations to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
reasonably requested by the Company or Executive.  Any good faith determinations
of the accounting firm made hereunder shall be final, binding and conclusive
upon the Company and Executive.  Any reduction in payments and/or benefits
pursuant to this Section 6 will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits payable to Executive.

 

8.                                      Definition of Terms.  The following
terms referred to in this Agreement shall have the following meanings:

 

(a)                                 Board.  “Board” means the Company’s board of
directors.

 

(b)                                 Cause.  “Cause” means (i) a material breach
by Executive of Executive’s duties and responsibilities (other than as a result
of incapacity due to physical or mental illness) which is (A) demonstrably
willful, continued and deliberate on Executive’s part, (B) committed in bad
faith and without reasonable belief that such breach is in the best interests of
the Company, or (C) a willful failure to follow the lawful and reasonable
directions of the Board (in the case of the Chief Executive Officer) or the
Executive’s supervisor (in the case of all others), that remain uncured five
(5) business days following written notice by the Board or other supervisor, as
the case may be,

 

5

--------------------------------------------------------------------------------


 

regarding such failure to Executive; or Executive’s conviction of, or plea of
nolo contendere to, a felony involving willful misconduct which is materially
and demonstrably injurious to the Company.

 

For purposes of clause (i)(B), any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Company.

 

“Cause” shall not exist unless and until the Company has delivered to Executive
a copy of a resolution duly adopted by three-quarters (3/4) of the entire Board
at a meeting of the Board called and held for such purpose (after thirty (30)
calendar days’ notice to Executive and an opportunity for Executive, together
with counsel, to be heard before the Board), finding that in the good faith
opinion of the Board an event set forth in clause (i) or (ii) above has occurred
and specifying the particulars thereof in detail.  The Company must first notify
Executive of any event believed to constitute Cause within thirty (30) calendar
days following the Company’s knowledge of its existence or such event shall not
constitute “Cause” under this Agreement.

 

(c)                                  Change of Control.  “Change of Control” of
the Company means the occurrence of any one of the following events:

 

(i)                                     Any one person, or persons acting as a
Group, directly or indirectly, acquires ownership of stock of the Company that,
together with stock held by such person or Group, constitutes more than 50% of
the total fair value of Company stock.  However, if any one person, or persons
acting as a Group, owns more than 50% of the total fair value of Company stock,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the Company);

 

(ii)                                  There is a change in the effective control
of the Company.  A change in the effective control of CH2M HILL occurs on the
date that either: (A) any one person, or persons acting as a Group, directly or
indirectly, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company that represents 30% or more of the total voting power of
Company stock; or (B) a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election;

 

(iii)                               Any one person, or persons acting as a
Group, directly or indirectly, acquires ownership of all or substantially all of
the assets of the Company; or

 

(iv)                              The stockholders of the Company approve a plan
of liquidation or dissolution of the Company and such transaction is
consummated.

 

For purposes of the definition in this section, “Group” shall mean “group” as
within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934, as
amended; provided, however, that persons will not be considered to be acting as
a Group solely because they purchased stock of the Company at the same time, or
as a result of the same public offering.  Persons will be considered to be
acting

 

6

--------------------------------------------------------------------------------


 

as a Group with any entity in which they own equity and with each other if such
entity enters into a merger, consolidation, purchase or acquisition of stock,
purchase or acquisition of all or substantially all assets, or similar business
transaction with the Company.

 

Notwithstanding anything in this Agreement to the contrary, if Executive
experiences a Covered Termination prior to a Change of Control, and Executive
reasonably demonstrates that such termination was at the request or suggestion
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change of Control and a Change of Control involving such
third party occurs, then for all purposes of this Agreement, the date of a
Change of Control shall mean the date immediately prior to the date of such
Covered Termination.

 

(d)                                 Change of Control Period.  “Change of
Control Period” means the period of time commencing on a Change of Control and
ending two (2) years following the Change of Control.

 

(e)                                  Covered Termination.  “Covered Termination”
means the termination of Executive’s employment by the Company other than for
Cause or by Executive for Good Reason, in each case that, to the extent
necessary, constitutes a “Separation from Service” (as defined below).

 

(f)                                   Good Reason.  “Good Reason” means, without
Executive’s express written consent, the occurrence of any of the following
after a Change of Control: (i) the assignment to Executive of any duties or
responsibilities inconsistent in any material adverse respect with Executive’s
position(s), duties, responsibilities or status immediately prior to such Change
of Control (including any diminution of such duties or responsibilities); (ii) a
material adverse change in Executive’s reporting responsibilities, titles or
offices with the Company as in effect immediately prior to such Change of
Control; (iii) any material reduction by the Company in Executive’s total
compensation package, including any material adverse change in the annual
salary, the incentive bonus ranges and targets, or the timing of payment of same
as compared to the compensation package in effect immediately prior to such
Change of Control; (iv) any requirement of the Company that Executive: (A) be
based anywhere more than twenty-five (25) miles from the facility where
Executive is located at the time of the Change of Control, or (B) travel on the
Company’s business to an extent substantially greater than the travel
obligations of Executive immediately prior to such Change of Control; (v) the
failure of the Company to continue in effect any employee benefit and fringe
benefit plans and policies or deferred compensation plans in which Executive is
participating immediately prior to such Change of Control, unless Executive is
permitted to participate in other plans providing Executive with substantially
comparable benefits; (vi) the taking of any action by the Company which would
adversely affect Executive’s prior participation in or reduce Executive’s
accrued benefits under any employee benefit and fringe plans or deferred
compensation plans in which Executive is participating immediately prior to such
Change of Control; (vii) the failure of the Company to provide Executive and
Executive’s dependents welfare benefits that are substantially comparable to the
benefits available to them immediately prior to such Change of Control at a
substantially comparable cost to Executive; (viii) the failure of the Company to
provide Executive with paid vacation at levels in effect for Executive
immediately prior to such Change of Control or as the same may be increased from
time to time thereafter; (ix) a material negative change in the office or
offices, personal secretarial and other assistance, provided to Executive
compared to the most favorable of the foregoing provided to the Executive by the
Company at any time during the 120-day period immediately preceding the Change
of Control or, if more favorable to the Executive,

 

7

--------------------------------------------------------------------------------


 

as provided generally at any time thereafter with respect to other peer
executives of the Company; or (x) the failure of the Company to assign and
obtain the assumption of this Agreement from any successor.

 

(g)                                  Notwithstanding the foregoing, in no event
shall Executive have “Good Reason” unless (i) the Executive provides the Company
written notice describing the event or condition giving rise to Good Reason
within thirty (30) days after Executive initially has knowledge of the
occurrence of such event or condition, (ii) such event or condition is not cured
by the Company within thirty (30) days after the Company’s receipt of such
notice, and (iii) Executive terminates employment no later than two (2) years
from the date Executive initially has knowledge of the occurrence of such event
or condition.

 

(h)                                 Termination Date.  “Termination Date” means
the date Executive experiences a Covered Termination during a Change of Control
Period.

 

9.                                      Successors.

 

(a)                                 Company’s Successors.  Except as set forth
above, any successor to the Company (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession. 
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 9(a) or which becomes bound
by the terms of this Agreement by operation of law.

 

(b)                                 Executive’s Successors.  The terms of this
Agreement and all rights of Executive hereunder shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

10.                               Notices.  Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or one day following mailing via
Federal Express or similar overnight courier service.  In the case of Executive,
mailed notices shall be addressed to Executive at Executive’s home address that
the Company has on file for Executive.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Chief Executive Officer (or the Board, in
the case of the CEO).

 

11.                               Obligations of Executive.

 

(a)                                 Confidentiality.  Executive hereby expressly
confirms Executive’s continuing obligations to the Company pursuant to
Executive’s signed Executive Confidential Information & Non-Solicitation
Agreement with the Company (the “Confidential Information Agreement”).

 

(b)                                 Non-Disparagement.  Executive agrees that
Executive shall not disparage, criticize or defame the Company, its affiliates
and their respective affiliates, directors, officers, agents, partners,

 

8

--------------------------------------------------------------------------------


 

stockholders or employees, either publicly or privately.  The Company agrees
that it shall not disparage, criticize or defame Executive, either publicly or
privately, but the Company shall not be responsible in this regard for any
verbal or written statements or comments made by any person(s) other than its
officers who receive Change of Control Agreements and its members of the Board,
and the Company shall not be responsible in this regard for any verbal or
written statements or comments made by any of these aforementioned individuals
following the individual’s departure, retirement, separation, or termination of
employment with, or membership on the Board of, the Company.  The Company shall
instruct its officers who receive Change of Control Agreements and members of
its Board on this obligation.  Nothing in this Section 11(b) shall have
application to any evidence or testimony required by any court, arbitrator or
government agency.

 

(c)                                  Continuing Employment.  Executive agrees
that in the event of any threat or occurrence of or negotiation or other action
that could reasonably lead to, or create the possibility of a Change of Control,
Executive shall not voluntarily leave the employ of the Company without Good
Reason for a period of thirty (30) calendar days following the Change of Control
unless the Company specifically agrees otherwise

 

(d)                                 Assistance with Transition.  Executive
agrees that in the event of the resignation from the Company by Executive
voluntarily other than for Good Reason, Executive shall act diligently to assist
the Company with transition of Executive’s responsibilities to another executive
designated by the Company.  Such assistance obligation shall not extend beyond
thirty (30) calendar days after the Termination Date and shall be limited in
scope to tasks and consultations necessary for orderly transition and shall not
unduly burden Executive or interfere in any way whatsoever in Executive’s
pursuits of alternative employment.  All expenses of Executive related to such
assistance shall be promptly reimbursed by the Company.

 

(e)                                  Non-Competition and Other Restrictive
Covenants.  All restrictive covenants outlined in this Section 11(e) may be
waived by the Company (its Chief Executive Officer or her/his designee, or, in
the absence of either, by the Board), in the case of all participants other than
the Chief Executive Officer, or by the Board, in the case of the Chief Executive
Officer, at its discretion.

 

(i)                                     Legitimate Business Interests. 
Executive acknowledges that the Company and its affiliates have Legitimate
Business Interests which the Company seeks to protect by the restrictive
covenants set forth in this Section 11(e).  For purposes of this Agreement,
“Legitimate Business Interests” means the Company’s interests in (A) protecting
its proprietary, confidential, and/or trade secret information, including but
not limited to client and customer strategies and business plans, client
pursuits, general business operations, business processes, margins, multiplier,
cost, labor rates, profits, pricing, estimating practices, fee projections,
insurance, bonding, contracts, bids, proposals, plans, specifications, drawings,
technical processes, products, and research and development, (B) protecting its
goodwill associated with client and customer relationships, and (C) preventing
unfair competition with it based on Executive’s use or knowledge of proprietary,
confidential, and/or trade secret information of the Company.

 

(ii)                                  Restricted Period.  The restrictive
covenants set forth in this Section 11(e) shall apply during the period
commencing on the Effective Date and ending on the later of (A) the first
anniversary of the Termination Date or (B) solely if Executive is a participant
in the

 

9

--------------------------------------------------------------------------------


 

Supplemental Executive Retirement and Retention Plan as of the Termination Date,
the second anniversary of the Termination Date (such period, the “Restricted
Period”).

 

(iii)                               Restricted Area.  Executive acknowledges
that the Company’s business is intended to be and is global, and agrees that any
of Executive’s activities anywhere in the world in violation of the restrictive
covenants contained herein would unfairly damage the Company and its Legitimate
Business Interests.  Therefore, the restrictive covenants contained in this
Agreement shall apply and be effective throughout the world (the “Restricted
Area”).

 

(iv)                              Covenant Not to Compete.  During the
Restricted Period and within the Restricted Area, Executive shall not directly
or indirectly, individually or in combination with others, compete with the
Company as an employee, officer, director, independent contractor, consultant,
agent, venturer, partner, member, or other beneficial holder of any interest in
any Company Competitor (as defined below).  Notwithstanding the foregoing,
nothing herein shall prevent Executive from owning or purchasing stock of a
Company Competitor on the open market, either directly or through the ownership
of mutual funds or other investment vehicle, as long as Executive does not
directly or indirectly own more than 0.1% (in the aggregate) of such Company
Competitor.  For purposes of this Agreement, the term “Company Competitor” means
any engineering, program management, or construction company engaged in any
activities or businesses similar in material respects to the Company’s business
and/or listed among the top 25 companies on any ENR (Engineering News Record)
list of top industry leaders (for a year in question), where the Company is
listed in the top 25 companies on the list.

 

(v)                                 Waiver of Non-Compete Restriction.  At any
time, Executive may seek a waiver of Executive’s obligations under the covenant
not to compete outlined in Section 11(e)(iv) above by discussing any proposed
activity with the Company’s Chief Executive Officer (or the Board for the
Company’s Chief Executive Officer) or her/his designee, or in the absence of
either with the Board.  The Chief Executive Officer or the Board, as applicable,
shall determine in its sole discretion whether the potential engagement is
competitively harmful to the Company and may waive in its sole discretion the
covenant not to compete obligations outlined in Section 11(e)(iv) above.

 

(vi)                              Covenant Against Interference with Client
Relations.  During the Restricted Period and within the Restricted Area,
Executive shall not interfere in any manner with any Company relationships with
its clients or prospective clients.  Activities prohibited hereunder shall
include, but are not limited to, the Executive’s request, suggestion, advice,
recommendation, solicitation, or other actions or attempts to induce or
influence a client or a prospective Client to (A) withdraw from, curtail, or
cease discussions with the Company about project or business opportunities;
(B) cancel, breach, terminate, or otherwise fail to go forward with any contract
or business relation with the Company; or (C) do business within the scope of
Company business with any person or entities other than the Company.

 

(vii)                           Covenant Against Interference with Employment
Relations.  During the Restricted Period and within the Restricted Area,
Executive shall not interfere in any manner with any Company relations with any
person who, to the knowledge of Executive, is employed by or otherwise in the
service of the Company or its affiliates during the Restricted Period or in the

 

10

--------------------------------------------------------------------------------


 

previous twelve (12) months.  Activities prohibited hereunder shall include, but
are not limited to, Executive’s (A) request, suggestion, advice, recommendation,
solicitation, or other actions or attempts to induce or influence an employee or
other person to leave employment or the service of any the Company or its
affiliates or (B) identification of any persons so engaged by the Company as a
target of recruiting activities by others.

 

(viii)                        Covenant Regarding Corporate Opportunities. 
During the Restricted Period, Executive shall promptly refer to the Company any
information or inquiry Executive receives or is aware of concerning any
opportunity involving or relating to Company business anywhere in the Restricted
Area, and shall not refer such inquiry or information to any other person or
entity. In the event that the Company is not interested in pursuing such an
opportunity, Executive shall be free to pursue such opportunities directly or
advise others about such opportunities, provided Executive advises the Chief
Executive Officer (or the Board, in the case of the Chief Executive Officer) of
Executive’s intention to do so.

 

(ix)                              Nondisclosure Covenant.  During the Restricted
Period, Executive shall not, without the prior written consent of the Chief
Executive Officer (or the Board, in the case of the Chief Executive Officer),
use or exploit for any purpose not related to Executive’s activities on behalf
of the Company, or disclose to any person or entity other than an employee,
officer or director of the Company (with a need-to-know and to whom disclosure
is reasonably necessary or appropriate in connection with the performance by the
Executive of Executive’s duties) any Confidential Information (as defined below
and in the Confidential Information Agreement) of the Company.  In the event
that Executive is called upon to disclose Confidential Information in connection
with any judicial or administrative proceeding or inquiry, Executive shall
(unless prohibited from doing so by law) immediately inform the Company of the
proceeding and the potential disclosure of Confidential Information, and shall
cooperate with the Company fully to obtain a protective order (or similar
protection mechanism) to the extent possible.  In the event of any action or
proceeding between Executive and the Company, in which disclosure of
Confidential Information may be necessary or appropriate, Executive shall limit
such disclosure to that which is absolutely necessary and shall cooperate with
the Company in obtaining an order to protect the Confidential Information from
public disclosure.  The Company shall be responsible for any reasonable fees and
costs incurred in seeking and obtaining such protective orders.

 

For purposes of this Agreement, “Confidential Information” means information
about Company, its companies and business, employees, and clients that is not
generally available outside the confines of the Company, and (1) is identified
or treated by the Company as confidential, proprietary or trade-secret, or
(2) in the Company’s discretion is competitively sensitive and the disclosure of
it would have a detrimental effect on the Company and/or unfairly disadvantage
the Company in the marketplace.  For purpose of this Agreement, Confidential
Information shall also have such meaning as set forth in the Confidential
Information Agreement.

 

(x)                                 Severability and Reformation of Restrictive
Covenants.  In entering into this Agreement and restrictive covenants herein
contained, it is the intent of both parties to comply with the requirements of
Colorado law in all material respects and for the restrictive covenants to be
fully enforceable under Colorado law.  If any restraint contained herein is
deemed by a court of competent jurisdiction to be unreasonable in scope,
duration, activities restricted, or otherwise, the parties

 

11

--------------------------------------------------------------------------------


 

hereby authorize and request the court to modify the restraint to the minimum
extent necessary, while also preserving this Agreement and restrictive covenants
to the maximum extent permitted by law.

 

(xi)                              Remedies.  The parties hereto agree that the
restrictive covenants contained in this Agreement are material terms of this
Agreement, without which the Company would not have entered into this
Agreement.  Therefore, the parties agree that any material breach of any such
covenant shall discontinue any obligation by the Company to provide any further
consideration as provided in this Agreement.  The parties further agree that the
Executive’s material breach of any covenant contained in this Agreement would
result in substantial damage to the Company that would be difficult or
impossible to ascertain or quantify.  Executive therefore agrees that in the
event of any breach or threatened breach of the restrictive covenants, the
Company and/or any of its affiliates shall have the right to enforce the
provisions of this Agreement by any appropriate and effective legal and/or
equitable remedy.

 

12.                               Dispute Resolution.  To ensure the timely and
economical resolution of disputes that arise in connection with this Agreement,
Executive and the Company agree that any and all disputes, claims, or causes of
action arising from or relating to the enforcement, breach, performance or
interpretation of this Agreement, Executive’s employment, or the termination of
Executive’s employment, shall be resolved to the fullest extent permitted by law
by final, binding and confidential arbitration in Arapahoe County, Colorado
through Judicial Arbitration & Mediation Services/Endispute (“JAMS”) in
conformity with the then-existing JAMS employment arbitration rules and Colorado
law.  By agreeing to this arbitration procedure, both Executive and the Company
waive the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  Nothing in this Agreement is intended
to prevent either Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.  Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute over intellectual property rights by
Court action instead of arbitration.

 

13.                               Miscellaneous Provisions.

 

(a)                                 Section 409A.

 

(i)                                     Separation from Service. 
Notwithstanding any provision to the contrary in this Agreement, no amount
deemed deferred compensation subject to Section 409A of the Code shall be
payable pursuant to Section 3 above unless Executive’s termination of employment
constitutes a “separation from service” with the Company within the meaning of
Section 409A of the Code and the Department of Treasury regulations and other
guidance promulgated thereunder (“Separation from Service”) and, except as
provided under Section 13(a)(ii) of this Agreement, any such amount shall not be
paid, or in the case of installments, commence payment, until the sixtieth
(60th) day following Executive’s Separation from Service.  Any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s Separation from Service but for the preceding
sentence shall be paid to Executive on the sixtieth

 

12

--------------------------------------------------------------------------------


 

(60th) day following Executive’s Separation from Service and the remaining
payments shall be made as provided in this Agreement.

 

(ii)                                  Specified Employee.  Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed at the time
of separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (A) the expiration of the
six (6)-month period measured from the date of Executive’s Separation from
Service or (B) the date of Executive’s death.  Upon the first business day
following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this Section 13(a)(ii) shall be paid in a lump
sum to Executive, and any remaining payments due under this Agreement shall be
paid as otherwise provided herein.

 

(iii)                               Expense Reimbursements.  To the extent that
any reimbursements payable pursuant to this Agreement are subject to the
provisions of Section 409A of the Code, any such reimbursements payable to
Executive pursuant to this Agreement shall be paid to Executive no later than
December 31st of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

 

(iv)                              Installments.  For purposes of Section 409A of
the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment.

 

(b)                                 Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by Executive and by the Chief
Executive Officer (or the Board, in the case of the Chief Executive Officer). 
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

 

(c)                                  Whole Agreement.  This Agreement and the
Confidential Information Agreement represent the entire understanding of the
parties hereto with respect to the terms and conditions of separation benefits
to be provided in respect of terminations of employment that occur during a
Change of Control Period and supersede all prior promises, arrangements and
understandings regarding same (including any prior change of control
agreements), whether written or oral, including, without limitation, any
benefits provided in respect of terminations of employment that occur during a
Change of Control Period in Executive’s change of control agreement, offer
letter agreement, employment agreement and/or stock option agreement or as
previously approved by the Board.

 

13

--------------------------------------------------------------------------------


 

(d)                                 Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Colorado without giving effect to the conflicts of
laws principles thereof.

 

(e)                                  Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(f)                                   Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

(Signature page follows)

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

CH2M HILL COMPANIES, LTD.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Signature Page to Change of Control Severance Agreement

 

--------------------------------------------------------------------------------